 

 

 

 

 

 

 

USDS SDNY
| DOCUMENT
_ ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #: .
SOUTHERN DISTRICT OF NEW YORK DATE FILED: J) [14/14 |
- oe ee Oe eR ee RR eS x 3

 

 

UNITED STATES OF AMERICA
; CONSENT PRELIMINARY ORDER
- 7. = OF FORFELTURE/
: MONEY JUDGMENT
FRANK GILLETTE, ‘
18 Cr. 22 (LGS)
Defendant.

WHEREAS, on or about January 11, 2018, FRANK GILLETTE
(the “defendant”), was charged in an Indictment, 18 Cr. 22 (LGS)
(the “Indictment”), with conspiracy to commit mail fraud, in
violation of 18 U.S.C. § 1349 and 42 U.S.C. § 5122(2);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), of any and
all property, real and personal, that constitutes or is derived
from proceeds traceable to the commission of said offenses,
including but not limited a sum of money in United States currency
representing the amount of proceeds traceable to the commission of
said offenses that the defendant personally obtained;

WHEREAS, on or about November 2, 2018, the defendant
pled guilty to Count One, pursuant to a plea agreement with the
Government, wherein the defendant admitted the forfeiture
allegation with respect to Count One and agreed to forfeit to the

United States, pursuant to 18 U.S.C. § 981(a) (1) (C) and 28 U.S.C.

 
§ 2461(c), a sum of money equal to $40,494.37 in United States
currency, representing proceeds traceable to the commission of the
offense alleged in Count One;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $40,494.37 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and |

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey 5. Berman,
United States Attorney, Assistant United States Attorney, Jason
Swergold of counsel, and the defendant, and his counsel, Aaron
Mysliwiec, Esq., that:

1. As a result of rhe offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $40,494.37 in United States currency
(the “Money Judgment”), representing the amount of proceeds

traceable to the offense charged in Count One of the Indictment

 
that eha defendant personally obtained, shall be entered against
the defendant.

ey Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order ae
Forfeiture/Money Judgment is final as to. the defendant, FRANK
GILLETTE, and shall be deemed part of the sentence of the
defendant, and shall be included in the judgment of conviction
therewith.

3S All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check,
made payable, in this: instance, to the United States Customs and
Border Protection, and delivered by mail to the United States
Attorney’s Office, Southern District of New York, Attn: Money
Laundering and Asset Forfeiture Unit, One St. Andrew's Plaza, New
York, New York 10007 and shall indicate the defendant’s name and
case number.

4. United States Customs and Border Protection is
authorized to deposit the payment on the Money aadement: in the
Treasury Assets Forfeiture Fund, and the United States shall have
clear title to such forfeited property.

Bow Pursuant to 21 U.S.C. § 853(p), the United States
is authorized to seek forfeiture of substitute assets of the

defendant up to the uncollected amount of the Money Judgment.

 
6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including ‘depositions,
interrogatories, et ihaee for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of crindnar Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Chief of the Money Laundering and Asset
Forfeiture Unit, United States Attorney’s Office, One St. Andrew's

Plaza, New York, New York 10007.

[CONTINUED ON NEXT PAGE]

 
on The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

By: Jd. Cn Wa \e
JAZGN SWERGOLD f DATE
Aféistant Unit States Attorney

e St. Andrew's Plaza
New York, NY 10007
(212) 637-1023

  
  

FRANK GILLETTE

fe [le
DA

HS {CERTE ;
By: Ve JB Aft

BARON MYSLIWEFEC ESQ.
Attorney for Defendant
Miedel & Mysliwiec LLP

80 Broad Street, Suite 1900
New York, NY 10004

Tel.: (212) 616-3046

By:

 

SO ORDERED:

tt. 44 : /( 2s,
HONORABLE LORNA G. SCHOFIELD DA ?

UNITED STATES DISTRICT JUDGE

 

 
